IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50186
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ORLANDO ZUNIGA,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 92-CR-296-3
                         - - - - - - - - - -
                             July 1, 1996
Before KING, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Orlando Zuniga argues that his sentence for conspiracy to

possess and distribute more than 100 kilograms of marijuana is

clearly erroneous because the quantity of drugs on which his

sentence is based (1) was not reasonably foreseeable to Zuniga

and (2) is not supported by specific factual findings.   He also

argues that the district court's finding that Zuniga obstructed

justice is clearly erroneous.   Having reviewed the record and

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
authorities, we AFFIRM.   See United States v. Fields, 72 F.3d
1200, 1215 & n.67 (5th Cir.), petition for cert. filed, 64
U.S.L.W. 3709 (Apr. 8, 1996) (No. 95-1639); United States v.

Puig-Infante, 19 F.3d 929, 943 (5th Cir.), cert. denied, 115 S.

Ct. 180 (1994).

     AFFIRMED.




                                 2